Citation Nr: 1136337	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  06-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was last before the Board in June 2010 at which time it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When this matter was last before the Board, it was remanded to afford the Veteran a new VA examination, particularly to address the provisions of 38 C.F.R. §§ 4.40 4.45, pertaining to functional impairment as the Veteran's April 2005 VA examination did not adequately do so.  See DeLuca v. Brown, 8 vet. App. 202 (1995).  In its remand directives, the Board specified that "[t]o the extent possible, any determinations concerning pain, weakness, fatigability and flare-ups should be portrayed in terms of the degree of additional loss of range of motion."

In March 2011 the Veteran was afforded a VA examination.  The report of this examination shows fairly normal ranges of motion; however, it also notes a history of weekly flare-ups lasting 1 to 2 days during which the Veteran "must limit his activity" and during which he could "not bend down."  The report does not document any attempt at quantifying any additional loss of motion during flare-ups in terms of degrees.  

The Veteran's representative has requested that the Veteran's claim be remanded to afford him another examination, as the VA examiner's failure to attempt to quantify any additional loss of motion during flare-ups renders the VA examination inadequate.  See August 2011 Written Brief Presentation.  The representative asserts that this examination is thus inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The representative also points out that the Board's remand directives were not followed.  Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Veteran seeks a new examination.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Id.  As the Board's remand directives specified that the examiner at least try to portray any additional loss of motion resulting from flare-ups, pain, weakness, and fatigability in terms of degrees, and the examiner failed to do so, the Board finds that the matter must be remanded for compliance with the Board's directives.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in order to determine the current severity of his service-connected chronic lumbar strain.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions and the pertinent medical evidence.

The examination report should specifically state the degree of disability present in the Veteran's lumbar spine and his current range of motion in this area, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from this disability should be discussed.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.
Range of motion studies should be noted in the examination report.  The examiner should also fully describe any weakened movement, excess fatigability, and incoordination present, and further describe any objective evidence of pain caused by this disability.  

To the extent possible, any determinations concerning pain, weakness, fatigability and flare-ups should be portrayed in terms of the degree of additional loss of range of motion.  If the examiner cannot express any additional loss of motion in terms of degrees, he or she must so state and offer a rationale for this inability.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


